Citation Nr: 0606011	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee, prior to June 7, 2001.

3.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, rated as 10 percent disabling, from June 
7, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In this decision, the RO granted 
entitlement to service connection for bilateral 
chondromalacia of the knees, and determined an initial 
evaluation for the left knee was 10 percent disabling with an 
effective date of August 21, 1976, an initial evaluation for 
the right knee was 0 percent disabling, effective August 21, 
1976, and that an evaluation of 10 percent for the right knee 
was warranted from an effective date of June 7, 2001.

The veteran was afforded a hearing before the RO in May 2003.  
He was also afforded a hearing before the Board (Board of 
Veterans' Appeals) in April 2004.  The Veterans Law Judge 
(VLJ) that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The Board remanded the claim to the RO in September 2004 for 
further development and consideration. 


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  During the appeal period, the veteran's chondromalacia of 
the left knee is manifested by slight loss of flexion and 
extension, pain on motion, no instability, and no 
radiological evidence of any pathology.

3.  Prior to June 7, 2001, the veteran's chondromalacia of 
the right knee is manifested by slight loss of flexion and 
extension, pain on motion, no instability, and no 
radiological evidence of any pathology.

4.  After June 7, 2001, the veteran's chondromalacia of the 
right knee was manifested by slight loss of flexion and 
extension, pain on motion, no instability, and no 
radiological evidence of any pathology.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for 
chondromalacia of the left knee is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5257 (2005).

2.  Effective from Auguat 21, 1976, an initial rating of 10 
percent for chondromalacia of the right knee is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 
(2005).

3.  After June 7, 2001, an initial rating in excess of 10 
percent for chondromalacia of the right knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5257, 
5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
However, the RO sent the veteran notice in November 2004, 
after the initial denial of increased ratings.  

This letter essentially explained the type of evidence that 
needed to be submitted for him to prevail on the claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also, in essence, told to submit all 
pertinent evidence he had in his possession.  As well, the RO 
cited the regulations pertaining to the VCAA in the 
supplemental statement of the case (SSOC) issued in June 
2005.  VA has satisfied its duty to assist the veteran.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained these pertinent medical records.  

Finally, the veteran has been provided several VA 
examinations to determine the severity of his service-
connected disabilities.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background

A VA examination was conducted in November 1976.  The veteran 
complained of aching and similar symptoms in both knees.  
Examination noted that both knees extended to 0 degrees and 
flexed to 110 degrees.  There was no tenderness, swelling, or 
instability of either knee.  There was crepitation with 
motion of the right knee, none with the left knee.  An X-ray 
study found no evidence of chondromalacia of the knees.  The 
diagnosis was chondromalacia of the knees.  

During VA treatment in August 2001, the veteran complained of 
knee pain, left greater than right.  A VA examination was 
conducted in October 2002.  The veteran complained of 
bilateral knee pain, weakness, numbness, stiffness, 
instability, and locking.  The examiner noted that there were 
no periods of flare ups, dislocation or recurrent 
subluxation.  Active and passive motion of the right knee was 
flexion to 103 degrees, extension to -1 degree; and left knee 
flexion to 106 degrees, extension to -4 degrees.  There was 
pain with passive range of motion.  Knee strength was 5/5, 
bilaterally.  There was left plica.  There was mild 
tenderness to palpation.  There was no instability.  His gait 
was normal.  An X-ray study of the knees dated in August 2001 
was normal.  The diagnosis was left plica and bilateral  
chondromalacia patella.  

In a October 2002 decision, the RO granted entitlement to 
service connection for bilateral chondromalacia of the knees, 
and determined an initial evaluation for the left knee was 10 
percent disabling with an effective date of August 21, 1976, 
an initial evaluation for the right knee was 0 percent 
disabling, effective August 21, 1976, and that an evaluation 
of 10 percent for the right knee was warranted from an 
effective date of June 7, 2001.

A VA progress note dated in January 2003 noted that the 
veteran fell on glass and cut his right knee.  On VA general 
medical examination in May 2003, bilateral knee effusion and 
tenderness was found.  VA progress note show subsequent 
complaints of bilateral knee pain.  

A VA examination was conducted in April 2005.  The veteran 
complained of knee pain.  Examination of the right knee 
revealed that all ligament were taut, intact, and there was 
no lateral instability.  Tenderness was noted.  Passive 
motion of the patella caused pain.  Flexion of the knee was 0 
to 115 degrees, active, and 0 to 120 degrees, passive.  
Examination of the left knee revealed that all ligament were 
taut, intact, and there was no lateral instability.  
Tenderness was noted.  Passive motion of the patella caused 
pain.  Flexion of the knee was 0 to 120 degrees, active, and 
0 to 130 degrees, passive.  An X-ray study of the knees dated 
in April 2005 was normal.  The diagnosis was bilateral 
chondromalacia patella.  The examiner stated that the 
veteran's bilateral chondromalacia patella was symptomatic 
was probably a grade 1 or 2 because of the lack of 
radiographic changes.  The examiner stated that the veteran's 
condition will probably progress as the veteran ages.  

III.  Governing Laws, Regulations and Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2005).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  

Since the claims for higher ratings are initial rating 
claims, the rule of Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance is inapplicable.  Rather, the holding in Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999), governs.  Hence, 
separate ratings may be assigned for separate periods of time 
based on the facts found, as the RO has done regarding the 
veteran's right knee disability, a practice known as "staged 
rating."  

The veteran's service-connected left knee chondromalacia has 
been rated by the RO under the provisions of Diagnostic Code 
5099-5014.  Diagnostic Code 5014 applies to osteomalacia.  
Diagnostic Code 5014, concerning osteomalacia, provides that 
a rating should be based on the limitation of motion codes of 
the affected parts as arthritis degenerative.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The average normal range of motion of the knee is 0 to 140 
degrees.  Diagnostic Code 5260 provides the rating criteria 
for evaluation of knee disability based on limitation of 
flexion of the leg.  Limitation of flexion of either leg to 
45 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260 (2005).

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (2004).

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (2005).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Chondromalacia Patella of the Left Knee 

On the three VA examinations of record, the veteran's left 
knee motion was extension to 0 degrees and flexion to 110 
degrees; active and passive flexion to 106 degrees, extension 
to -4 degrees; and flexion of 0 to 120 degrees, active, and 0 
to 130 degrees, passive.  The Board observes that these 
measurements do not meet the schedular criteria for even a 
compensable rating based on limitation of motion.  When 
taking into consideration the veteran's pain and functional 
impairment, the Board, however, finds that the currently 
assigned 10 percent rating is appropriate.  Albeit there is 
no evidence that shows that the veteran has functional 
impairment which results in limitation of motion meeting the 
criteria for a 20 percent rating based on limitation of 
motion.  In this regard, even when consideraing pain, there 
is no evidence showing that the veteran has limitation of 
extension to 15 degrees and limitation of flexion to 30 
degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 
5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).

On the three VA examinations of record, the examiners stated 
that there was no instability of the knee.  Therefore, 
neither subluxation nor lateral instability is shown in the 
record and this precludes consideration of an additional 
separate rating under Diagnostic Code 5257.  See VAOPGCPREC 
23-97, supra.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appeal is denied.

B.  Chondromalacia Patella of the Right Knee

1.  Prior to June 7, 2001

On VA examination in November 1976, the veteran complained 
that his knees prevented him from being able to stand for 
long periods of time.  He also reported that he had weakness 
in the knee.  He also reported having pain in the knee.  
Physical examination reveals that the right knee motion was 0 
to 110 degrees, which is 30 degrees less than normal.  While 
the range of motion studies do not warrant a compensable 
rating, the Board finds that given the veteran's complaints 
of pain and weakness of the knee that the criteria for a 
compensable 10 percent rating is warranted from August 1976.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5260, 
5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Subluxation and lateral instability is shown in the record 
during this period and this precludes consideration of an 
additional separate rating under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (providing that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.)  

2.  After June 7, 2001

VA examinations during this period noted that active and 
passive motion was flexion to 103 degrees, extension to -1 
degree; and flexion was 0 to 115 degrees, active, and 0 to 
120 degrees, passive.  The range of motion studies do not 
indicate that a compensable rating is warranted.  When taking 
into consideration the veteran's pain and functional 
impairment, the Board, however, finds that the currently 
assigned 10 percent rating is appropriate.  There is no 
evidence that shows that the veteran has functional 
impairment which results in limitation of motion meeting the 
criteria for a 20 percent rating.  In this regard, even when 
consideraing pain, there is no evidence showing that the 
veteran has limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 
Vet. App. 202 (1995).
Thus, the currently assigned 10 percent rating is proper.  

Subluxation and lateral instability is not shown in the 
record during this period and this precludes consideration of 
an additional separate rating under Diagnostic Code 5257.  
See VAOPGCPREC 23-97 (providing that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003.)  None of the other 
alternative schemes potentially applicable fit the present 
disability of the knee.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to an increased rating for service-connected 
chondromalacia of the left knee is denied.

Entitlement to an increased, 10 percent, rating for service-
connected chondromalacia of the right knee from August 1976 
is granted.

Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, after June 7, 2001, is 
denied.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


